Citation Nr: 0412666	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for a cervical spine 
disorder.  Jurisdiction was subsequently transferred to the 
Cleveland, Ohio, RO in 1999.  During the pendency of this 
appeal, jurisdiction was subsequently transferred to the RO 
in Manila, Republic of the Philippines.

The Board previously remanded this claim in February 1997 for 
additional development and adjudicative action.  In October 
2000, the Board denied service connection for a cervical 
spine disorder, to include degenerative arthritis of the 
cervical spine and cervical spondylosis.  Initially, the 
veteran filed a motion for reconsideration of the October 
2000 decision with the Chairman of the Board, which was 
denied in September 2001.  The veteran subsequently appealed 
the October 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2002, the 
Secretary of Veterans Affairs filed a motion for remand, 
asserting that due to the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), the Board needed to 
readjudicate the veteran's claim based upon the new law, 
making sure that the notice requirements of the VCAA had been 
met.  The Court granted the joint motion for remand, and 
returned the case to the Board. 

In a decision issued in June 2003, the Board again denied the 
claim for service connection for a cervical spine disability.  
The veteran filed a motion with the Board that it reconsider 
the June 2003 decision.  In February 2004, the Board vacated 
its June 2003 decision on the grounds that VA had committed 
significant procedural errors in this adjudication.

Attorney at law, Larry R. Morton, formerly represented the 
veteran.  The veteran has notified VA that he no longer 
wishes to have this attorney act as his representative before 
VA.  He further notified VA that in the future he would 
represent himself.


REMAND

In response to the Board vacating its prior decision of June 
2003, the Board inquired of the veteran in March 2004 if he 
desired to attend a new hearing before a Veterans Law Judge 
(VLJ).  He responded in April 2004 that he wished to appear 
before a VLJ via videoconference hearing at the RO.  Thus, 
the appellant must be scheduled for the next available 
videoconference hearing before a VLJ from the Board.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2003).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

The RO should schedule the appellant for 
the next available videoconference 
hearing before a VLJ from the Board.  He 
should be notified of the time and place 
of this hearing at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




